

EXHIBIT 10.3


HIBBETT SPORTS, INC.
Amended and Restated
2005 DIRECTOR DEFERRED COMPENSATION PLAN
First Amendment November 16, 2006
Second Amendment February 9, 2007
Third Amendment November 19, 2008
 


1.      Plan Administration and Eligibility.



1.1.           Purpose.  The purpose of the Hibbett Sports, Inc. (the “Company”)
2005 Director Deferred Compensation Plan (the “Plan”) is to advance the
interests of the Company and its shareholders by attracting and retaining the
highest quality of experienced persons as Directors and to further align the
interests of the Directors with the interests of the Company’s shareholders.


1.2.           Eligibility.  Each member of the Board of Directors (an “Eligible
Director”) of the Company is eligible to participate in the Plan.


1.3.           Administration.  The Plan shall be administered, construed and
interpreted by the Board of Directors of the Company.  Pursuant to such
authorization, the Board of Directors shall have the responsibility for carrying
out the terms of the Plan, including but not limited to the determination of the
amount and form of payment of the annual retainer and any additional fees
payable by the Company to an Eligible Director for his or her services as a
director (the “Fees,” which shall not include reimbursements or other payments
not for services rendered).  To the extent permitted under the securities laws
applicable to compensation plans including, without limitation, the requirements
of Section 16(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or under the Internal Revenue Code of 1986, as amended (the
“Code”), a committee of the Board of Directors, or a subcommittee of any
committee, may exercise the discretion granted to the Board under the Plan,
provided that the composition of such committee or subcommittee shall satisfy
the requirements of Rule 16b-3 under the Exchange Act, or any successor rule or
regulation.  The Board of Directors may also designate a plan administrator to
manage the record keeping and other routine administrative duties under the
Plan.


2.      Stock Subject to the Plan.


2.1.           Number of Shares.  The maximum number of shares of the Company’s
$0.01 par value Common Stock (“Common Stock” or “Shares”) which may be issued
pursuant to this Plan shall be seventy-five thousand (75,000) Shares, subject to
adjustment as provided in Section 5.4.  Such amount does not include Shares
issuable upon exercise of stock options which may be granted pursuant to Section
4, which are subject to the limits contained in the respective plans under which
such options are granted.


2.2.           Share Issuance.  To satisfy the requirements of Section 3, the
Company may issue new Shares or reissue Shares previously repurchased by or on
behalf of the Company.


2.3.           General Restrictions.  Delivery of Shares under Section 3 of the
Plan shall be subject to the following:


(a)           Notwithstanding any other provision of the Plan, the Company shall
have no liability to deliver any Shares under the Plan or make any other
distribution of benefits under the Plan unless such delivery or
distribution  would comply with all applicable laws (including, without
limitation, the requirements of the Securities Act of 1933), and the applicable
requirements of any securities exchange or similar entity.


(b)           To the extent that the Plan provides for issuance of stock
certificates to reflect the issuance of Shares, the issuance may be affected on
a non-certificated basis, to the extent no prohibited by applicable law or the
applicable rules of any stock exchange.

 
 

--------------------------------------------------------------------------------

 

2.4.           Tax Withholding.  The Board may condition the delivery of any
Shares or other benefits under the Plan on satisfaction of any applicable
withholding obligations.  The Board, in its discretion, and subject to such
requirements as the Board may impose prior to the occurrence of such
withholding, may permit such withholding obligations to be satisfied through
cash payment by the participating Eligible Director (“Participant”), through the
surrender of Shares which the Participant already owns, or through the surrender
of Shares to which the Participant is otherwise entitled under the Plan.
 
3.      Deferred Compensation.
 
3.1.           Deferral of Fees.




(a)           Any Eligible Director may elect to defer in either cash or Shares
all or a portion of the fees earned during any calendar year by delivering a
deferral election (the “Deferral Election”) to the Company not later than (i)
December 31 of the year immediately preceding the year to which the Deferral
Election relates, or (ii) with respect to an Eligible Director’s first year or
partial year of service as a director, thirty days following the date on which
such director first became a director, but only for Fees earned after such
election is made.  The Deferral Election shall specify the amount or portion of
the Fees to be deferred; whether and to what extent such Fees are to be deferred
in cash or in Shares; the manner of payment with respect to such deferred
amounts; and the date on which the deferred amounts shall be paid and whether
paid in lump sum or in which installment payment shall commence.  An election to
defer Fees shall remain in force for such calendar year thereafter until changed
or revoked by the director by written notice to the Company not later than
December 31 immediately preceding the year to which such change or revocation
relates.  A Deferral Election to delay the timing or change the form of payment
cannot take effect for at least twelve (12) months and shall be made at least
twelve (12) months prior to the first scheduled payment.  A Deferral Election
may not be changed or revoked after the beginning of the year to which it
relates.


(b)           For the year in which the Plan is first implemented, any Eligible
Director may make an election to defer Fees for services to be performed
subsequent to such election within 30 days after the effective date set forth in
Section 5.1.


3.2.           Accounts; Interest and Dividend Credits.  On the first day of
each calendar quarter (the “Credit Date”), an Eligible Director who elects to
defer his or her Fees shall receive a credit to his or her deferred compensation
accounts (the “Deferred Compensation Accounts”) under the Plan as hereinafter
provided.  Any portion of a Participant’s Fees which are deferred in cash shall
be credited to the Participant’s Cash Deferral Account.  The amount of the
credit shall equal the amount of Fees deferred in cash by the Participant during
the immediately preceding calendar quarter.  Any portion of a Participant’s Fees
which are deferred in Shares shall be credited to the Participant’s Deferred
Stock Account.  The amount of the credit to such Deferred Stock Account shall be
the number of Shares (rounded to the nearest one hundredth of a Share)
determined by dividing the amount of the Participant’s Fees deferred in Shares
during the immediately preceding quarter by the closing price of a Share as
reported on the principal stock exchange where the Common Stock is listed on the
Credit Date or, if there is no trading on such exchange on the Credit Date, on
the immediately preceding trading day.


On the first day of each calendar quarter, an amount shall be credited to each
Participant’s Cash Deferral Account equal to the Interest Rate (as hereinafter
defined) on the balance credited to the Cash Deferral Account during the
immediately preceding calendar quarter.  Interest shall accrue on the balance of
each Participant’s Cash Deferral Account commencing with the date the first
payment is credited thereto and ending with the final payment therefrom.  For
this purpose, “Interest Rate” shall mean, with respect to any calendar quarter,
30-year Treasury Bond Rate than in effect.


Each time any dividend is paid on the Stock, a Participant who has a positive
balance in his or her Deferred Stock Account shall receive a credit to such
Account.  The amount of the dividend credit shall be the number of Shares
(rounded to the nearest one-hundredth of a Share) determined by multiplying the
dividend amount per Share by the number of Shares credited to the Participant’s
Deferred Stock Account as of the record date for the dividend and dividing the
product by the closing price per Share reported on the principal stock exchange
where the Common Stock is listed on the dividend payment date.



 
 

--------------------------------------------------------------------------------

 

3.3.           Payment.


(a)           An Eligible Director’s Deferred Compensation Accounts shall be
paid to the director (or, in the event of death, to his or her designated
beneficiary or estate) according to his or her Deferral Election; provided
however, notwithstanding the Deferral Election distributions shall commence as
soon as practicable following the date on which the director ceases to serve as
a director of the Company.  If an Eligible Director’s Cash Deferral Account is
paid in installments, the amount of each installment shall be (1) the balance of
the Cash Deferral Account on the Distribution Date divided by the number of
installments plus (2) interest credits.  A cash payment will be made with the
final installment for any fraction of a share of Common Stock credited to the
Eligible Director’s Deferred Stock Account.


(b)           Upon the death of an Eligible Director, the Company shall pay any
remaining benefits as a single lump sum within 90 days following the date of
death.


(c)           A lump sum payment and the first payment in a series of
installment payments shall be paid no later than: (i) the end of the calendar
year in which the Distribution Date occurs, or (ii) if later, the 15th day of
the third month following the Distribution Date.  Subsequent installment
payments shall be paid on the anniversary date of the first payment.


(d)           An Eligible Director’s continued service as an employee of the
Company is not taken into account in determining whether such director is
entitled to a payment under this Plan upon his resignation from the Board.


(e)           Except as provided in Treasury Regulation section 1.409A-3(j), no
acceleration in the time or schedule of any payment or amount scheduled to be
paid from an Eligible Director’s Account is permitted.


3.4.           Designation of Beneficiary.  Each Eligible Director may designate
in writing a beneficiary to receive such portion, if any, of the director’s
Deferred Compensation Accounts as remains unpaid at the director’s death.  In
the absence of a valid beneficiary designation, that portion, if any, of an
Account remaining unpaid at the director’s death shall be paid to his or her
estate.


3.5.           Nature of Promise.  The Company shall not be required to
segregate or earmark any funds or Shares in respect of its obligations under
Section 3 of the Plan.  No Eligible Director nor any other person shall have any
rights to any assets of the Company by reason of amounts deferred or benefits
accrued under this Plan, other than as a general unsecured creditor of the
Company.  The Plan constitutes a mere promise by the Company to make payments in
the future and is unfunded for purposes of Title I of ERISA and for tax
purposes.  The Company shall make available as and when required a sufficient
number of Shares of Common Stock to meet the requirements arising under the
Plan.


3.6.           No Assignment.  Rights to benefits under this Section 3 of the
Plan may not be assigned, sold, transferred, encumbered, pledged or otherwise
alienated, attached, garnished, or anticipated, other than in accordance with
the beneficiary designation provisions of Sections 3.4 above.
 
4.      Stock Options.


4.1.           Election to Receive Options.  An Eligible Director may elect that
any portion of his or her Fees not deferred under Section 3 above shall be paid
in the form of options to purchase the Company’s Common Stock (“Options”).


4.2.           Time and Method of Election, Change or Revocation.  An election
pursuant to Section 4.1 or any decision to change or revoke such election shall
be governed by the same timing and other requirements set forth in Section 3
with respect to deferral of Fees.



 
 

--------------------------------------------------------------------------------

 

4.3.           Option Terms.  Options shall be “non-qualified” stock options
subject to the terms and conditions of: (i) the Company’s primary stock option
plan for employees of the Company or a subsidiary Plan, for Eligible Directors
who are such employees, and (ii) the Company’s primary stock option plan for
non-employee directors, for all other Eligible Directors, to the same extent as
if originally issued under such plans.  All of the provisions of the respective
plan (e.g. terms, conditions, plan administration and otherwise) shall govern
such Options, except that the issuance of Shares shall be debited from the
amount authorized under this Plan in Section 2.1 hereof rather than the
respective plan.  Options shall be issued as of the Credit Date and reflect an
exercise price and other terms established according to the provisions of such
plans.  The Options shall be fully vested when issued and the term of such
Options shall be ten (10) years.


4.4.           Determination of Option Amount.  The number of Options issued to
an Eligible Director under this Section 4 as of any Credit Date shall equal (i)
the dollar amount of the portion of his or her Fee which is to be paid in
Options on such Credit Date divided by (ii) thirty-three percent (33%) of the
closing price of a Share as reported on the principal stock exchange where the
Common Stock is listed on the Credit Date or, if there is no trading on such
exchange on the Credit Date, on the immediately preceding trading day.
 
5.      General Provisions.



5.1.           Effective Date of This Plan.  This Plan is effective July 1, 2005
and the shareholders of Hibbett Sporting Goods, Inc. approved the Plan on May
31, 2005.


5.2.           Duration of This Plan.  This Plan shall remain in effect, unless
earlier terminated or superceded, until June 30, 2015.


5.3.           Amendment of This Plan.  The Board of Directors may suspend or
discontinue this Plan or revise or amend it in any respect, provided, however,
that: (i) without approval of the Company’s shareholders, no revision or
amendment shall (x) change the total number of Shares subject to this Plan
(except as provided in Section 5.4), (y) change the designation of the class of
directors eligible to participate in the Plan, or (z) materially increase the
benefits accruing to participants under or the cost of this Plan to the Company
and (ii) the Plan shall not be terminated unless such termination is permitted
and administered in accordance with Treasury Regulation section
1.409A-3(j)(4)(ix).  Moreover, in no event may Plan provisions be amended more
than once every 6 months, other than to comport with changes in the Internal
Revenue Code, the Employee Retirement Income Security Act, or the rules and
regulations thereunder.


5.4.           Changes in Shares.  To prevent the dilution or enlargement of
benefits or potential benefits intended to be made available under the Plan, in
the event of any corporate transaction or event such as a stock dividend,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, spin-off, combination or other similar corporate transaction or
event affecting the Shares which have been or may be issued under the Plan (any
such transaction or event, a “Transaction”), then the Board shall, in such
manner as the Board deems equitable:  (A) make a proportionate adjustment in 1)
the maximum number and type of securities which may be issued under this Plan,
and 2) the number and type of securities subject to outstanding accounts (any
such adjustment, an “Antidilution Adjustment”); provided, in each case, that the
number of shares subject to any account denominated in shares shall always be a
whole number; or (B) cause any right to receive Shares outstanding as of the
effective date of the Transaction to be cancelled in consideration of a cash
payment or alternate form of equity settlement (whether from the Company or
another entity that is a participant in the Transaction) or a combination
thereof made to the holder of such cancelled right substantially equivalent in
value to the fair market value of such cancelled right.  The determination of
fair market value shall be made by the Board of Directors in their sole
discretion.  Any adjustments made hereunder shall be binding on all
Participants.  Notwithstanding the foregoing, any Antidilution Adjustments to be
made to outstanding Options shall be as provided for in the terms of the
appropriate plan.  A cancellation of a stock right or shares in exchange for a
cash payment or other settlement is only permitted is such payment or settlement
does not result in an impermissible acceleration of benefits under Section 409A.

 
 

--------------------------------------------------------------------------------

 

5.5.           Change of Control.  Upon a Change of Control (as defined below),
any outstanding balance in an Eligible Director’s Cash Deferral Account shall be
paid in a lump sum and any outstanding balance in an Eligible Director’s
Deferred Stock Account shall be distributed in shares of Common Stock if the
Eligible Director ceases to serve as a director of the Company or a surviving
company after the date of the Change of Control.   For purposes of the Plan, the
term Change of Control includes:  (i) a change in the ownership of the Company,
(ii) a change in effective control of the Company, or (iii) a change in the
ownership of a substantial portion of the assets of the Company.   A change in
the ownership of the Company occurs on the date that any one person, or more
than one person, acting as a group, acquires ownership of stock of the Company
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Company.   A change in the effective control of the Company occurs only on (i)
the date any one person or group acquires (or has acquired during the 12 month
period ending on the date of the most recent acquisition) ownership of stock of
the Company possessing 30% or more of the total voting power of the stock, or
(ii) the date a majority of the members of the Company’s Board is replaced
during any 12 month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board before the date of
the appointment or election.  A change in the ownership of a substantial portion
of the assets of the Company occurs on the date that any one person or group
acquires assets from the Company that have a total gross fair market value equal
to or more than 70% of the total gross fair market value of all the assets of
the Company immediately before such acquisition.  This definition of Change in
Control shall be interpreted in a manner that is consistent with Treasury
Regulation section 1.409A-3(i)(5).


5.6.           Limitation of Rights.


(a)           No Right to Continue as a Director.  Neither this Plan, nor the
granting of an Option under this Plan, nor any other action taken pursuant to
this Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Company will retain a director for any period of
time, or at any particular rate of compensation.


(b)           No Shareholders’ Rights.  Except as specifically provided by the
Plan, a participant in the Plan shall have no rights as a shareholder with
respect to the Deferred Stock Account until the date of the issuance to him or
her of a stock certificate therefore.


5.7.           Notice.  Any written notice to the Company required by any of the
provisions of this Plan shall be addressed to the secretary of the Company and
shall become effective when it is received.


5.8.           Shareholder Approval and Registration Statement.  This Plan shall
be approved by the Board of Directors and submitted to the Company’s
shareholders for approval.  Any options granted under this Plan prior to
effectiveness of a registration statement filed with the Securities and Exchange
Commission covering the Shares to be issued hereunder shall not be exercisable
until, and are expressly conditional upon, the effectiveness of a registration
statement covering the Shares.


5.9.           Governing Law.  This Plan and all determinations made and actions
taken pursuant hereto shall be governed by and construed in accordance with the
laws of the State of Delaware.


5.10.           Severability.  If any term or provision of this Plan or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, then the remainder of the Plan, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision hereof shall be valid and be enforced to the fullest extent
permitted by applicable law.



 
 

--------------------------------------------------------------------------------

 

5.11.           Section 409A of the Code.


(a)           Any benefit, payment or other right provided by the Plan shall be
provided or made in a manner, and at such time, in such form and subject to such
election procedures (if any), as complies with the applicable requirements of
Code section 409A to avoid a plan failure described in Code section 409A(a)(1),
including without limitation, deferring payment until the occurrence of a
specified payment event described in Code section 409A(a)(2).  Notwithstanding
any other provision hereof or document pertaining hereto, the Plan shall be so
construed and interpreted to meet the applicable requirements of Code section
409A to avoid a plan failure described in Code section 409A(a)(1).


(b)           It is specifically intended that all elections, consents and
modifications thereto under the Plan will comply with the requirements of Code
section 409A (including any transition or grandfather rules thereunder).  The
Company is authorized to adopt rules or regulations deemed necessary or
appropriate in connection therewith to anticipate and/or comply the requirements
of Code section 409A (including any transition or grandfather rules thereunder
and to declare any election, consent or modification thereto void if
non-compliant with Code section 409A.


(c)           Pursuant to Section 3.01(B)(1).02 of Internal Revenue Notice
2007-86 (“Transition Relief”), the Company shall permit Participants to modify
their existing deferral elections previously made pursuant to the Plan to
reflect new deferral elections regarding the time and form of payment of
benefits under the Plan to the full extent permitted by, and in accordance with,
the Transition Relief.
































































END OF EXHIBIT 10.3
